Title: From Thomas Jefferson to Charles Jared Ingersoll, 16 October 1824
From: Jefferson, Thomas
To: Ingersoll, Charles Jared


Sir
Monticello
Oct. 16. 24.
I thank you for the pamphlet you were so kind as to send me by mr Harris, which I have read with great satisfaction. the views of government which it presents are sound, and well worthy the consideration of those who conduct it. but governments never improve otherwise than by revolution.While I acknolege I am far, very far, from being able to write answers of acknowledgement for the many attentions of this kind I recieve from authors, and even from letter-writers, I can assure you that I have not, in the instance you suppose, committed any neglect. I never recieved the pamphlet you mention as having sent me this time twelvemonth, nor any letter or intimation of it. I do not affirm this on memory alone, but after a careful examination of my pamphlets, bundles of letters, and letter-lists. there is neither such a pamphlet, letter, or vestige of either among them. my method of preserving these things renders any error in this research impossible. I presume therefore some miscarriage by mail has happened. be pleased to accept the assurance of my great respectTh: Jefferson